DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract is not a concise statement describing what is new or an improvement to the art it pertains. Currently, the abstract describes a hybrid distributed fiber optic sensing system, methods and structures, however it fails to disclose an improvement made by the system or the method steps it pertains to. Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Method for providing a hybrid distributed fiber optic sensing system with improved connection to existing deployed fiber infrastructure.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “associated” in claims 9-10 is a relative term which renders the claim indefinite. The term “associated” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear if the sensory data is of a direct connection with the different physical measurements or from another source.
Regarding claim 10, the claim recites “The DOFS system of claim 9” in the preamble, however it is unclear if the claim is referring to the DOFS system recited in the preamble of claim 1 or the DFOS interrogator system recited in the body of claim 1. For the purpose of examination, examiner will treat the claim as referring to the DOFS system recited in the preamble of claim 1.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 10 recites a “DOFS system of claim 9”, however claim 9 is a method claim and claim 10 attempts to recite an apparatus claim and furthermore does not recite any method steps to further limit the scope of claim 9. Therefore, the claim is of improper dependency. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Halliburton Energy Services Inc US20180202283 (hereinafter “Halliburton”) in view of Eric Lee Goldner et al US20130034351 (hereinafter “Goldner”).
Regarding claim 1, Halliburton discloses a method of providing a hybrid, distributed fiber optic sensing (DOFS) system (See Fig 1-2) comprising: providing a length of fiber optic cable (Fig 1, Paragraph 0021), wherein said fiber optic cable conveys communications traffic; providing a DFOS interrogator system in optical communication with the communications fiber optic cable (Fig 1-2, Paragraph 0021-0028).
 However, Halliburton fails to disclose extending the length of communications fiber optic cable with a length of fiber optic sensory cable, said length of fiber optic sensory cable in optical communication with the length of communications fiber optic cable; and operating the DFOS interrogator system such that sensory data is generated in the length of fiber optic sensory cable and conveyed to the DFOS interrogator system via the communications fiber optic cable. Goldner discloses extending the length of communications fiber optic cable (cable 400a-C) with a length of fiber optic sensory cable (lead cable-200), said length of fiber optic sensory cable in optical communication with the length of communications fiber optic cable; and operating the DFOS interrogator system (host node-100 includes a interrogator, Paragraph 0049) such that sensory data is generated in the length of fiber optic sensory cable and conveyed to the DFOS interrogator system via the communications fiber optic cable. (See Figs 1A-2, Paragraph 0025, 0029, 0065)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Goldner into Halliburton for the purpose of increasing detection accuracy. The modification would allow for monitoring at a further distance by extending the cable.
Regarding claim 2, Halliburton discloses the method according to claim 1.
However, Halliburton fails to disclose communications fiber optic cable and the fiber optic sensory cable are joined in optical communication at a junction box. Goldner discloses communications fiber optic cable (cable 400a-C)  and the fiber optic sensory cable (lead cable-200) are joined in optical communication at a junction box (Field nodes 300, 500, 600).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Goldner into Halliburton for the purpose of increasing detection accuracy. The modification would allow for monitoring at a further distance by extending the cable.
Regarding claim 3, Halliburton discloses the method according to claim 2.
However, Halliburton fails to disclose the junction box is located in a manhole. Goldner discloses the junction box is located in a manhole (Field nodes 300, 500, 600).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Goldner into Halliburton for the purpose of increasing detection accuracy. The modification would allow for monitoring at a further distance by extending the cable.
Regarding claim 4, Halliburton discloses the method according to claim 2.
However, Halliburton fails to disclose the junction box is located on an aerial cable or pole. Goldner discloses the junction box is located on an aerial cable or pole(Field nodes 300, 500, 600).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Goldner into Halliburton for the purpose of increasing detection accuracy. The modification would allow for monitoring at a further distance by extending the cable.
Regarding claim 5, Halliburton in view of Goldner discloses the method according to claim 1.
Furthermore, Halliburton discloses the sensory data is acoustic sensory data. (Paragraph 0021)
Regarding claim 6, Halliburton in view of Goldner discloses the method according to claim 1.
Furthermore, Halliburton discloses the sensory data is temperature data. (Paragraph 0021)
Regarding claim 7, Halliburton discloses the method according to claim 1.
However, Halliburton fails to disclose extending the previously extended length of communications fiber optic cable with an additional length of fiber optic sensory cable, said additional length of fiber optic sensory cable in optical communication with the length of communications fiber optic cable. Goldner discloses extending the previously extended length of communications fiber optic cable  (cable 400a-c) with an additional length of fiber optic sensory cable (cable-200), said additional length of fiber optic sensory cable in optical communication with the length of communications fiber optic cable (See Paragraph 0065).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Goldner into Halliburton for the purpose of increasing detection accuracy. The modification would allow for monitoring at a further distance by extending the cable.
Regarding claim 8, Halliburton discloses the method according to claim 7.
However, Halliburton fails to disclose the length of fiber optic sensory cable generates a first type of sensory data and the additional length of fiber optic sensory cable generates a second type of sensory data, each resulting from interrogation from the DFOS interrogator system. Goldner discloses the length of fiber optic sensory cable (cable-200) generates a first type of sensory data and the additional length of fiber optic sensory cable generates a second type of sensory data, each resulting from interrogation from the DFOS interrogator system. (Paragraph 0031)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Goldner into Halliburton for the purpose of increasing detection accuracy. The modification would allow for monitoring at a further distance by extending the cable.
Regarding claim 9, Halliburton discloses the method according to claim 8.
However, Halliburton fails to disclose the first type of sensory data and the second type of sensory data are associated with different physical measurements selected from the group consisting of acoustic measurement, temperature measurement, and vibration measurement. Goldner discloses the first type of sensory data and the second type of sensory data are associated with different physical measurements selected from the group consisting of acoustic measurement, temperature measurement, and vibration measurement. (Paragraph 0029-0031)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Goldner into Halliburton for the purpose of increasing detection accuracy. The modification would allow for monitoring at a further distance by extending the cable.
Regarding claim 10, Halliburton discloses the method according to claim 8.
However, Halliburton fails to disclose sensory data is associated with an application including normal noise detection, abnormal noise detection, vehicle identification, vehicle counting, and intrusion detection. Goldner discloses sensory data is associated with an application including normal noise detection, abnormal noise detection, vehicle identification, vehicle counting, and intrusion detection. (Paragraph 0029-0031)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Goldner into Halliburton for the purpose of increasing detection accuracy. The modification would allow for monitoring at a further distance by extending the cable.



Conclusion
The prior art as cited on the PTO-892 is made of record and not relied upon but considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855